Title: From George Washington to John Hancock, 5 January 1781
From: Washington, George
To: Hancock, John


                        
                            Sir
                            Head Quarters New Windsor January 5th 1781
                        
                        It is with extreme anxiety and pain of mind, I find myself constrained to inform your Excellency, that the
                            event I have long apprehended would be the consequence of the complicated distresses of the Army has at length taken
                            place. On the night of the first instant a mutiny was excited by the Non-Commissioned Officers and Privates of the
                            Pennsylvania Line, which soon became so universal as to defy all opposition. in attempting to quell this tumult, in the
                            first instance, some officers were killed, others wounded, and the lives of several common soldiers lost. Deaf to the
                            arguments, entreaties, & utmost efforts of all their Officers to stop them, they moved
                            off from MorrisTown the place of their Cantonments with their Arms, and six pieces of Artillery: and
                            from accounts just received from Genl Wayne’s Aid De Camp, they were still in a body, on their march to Philadelphia, to
                            demand a redress of grevancies. At what point this defection will stop, or how extensive it may prove, God only knows: at
                            present the Troops at the important Posts in this vicinity remain quiet, not being acquainted with this unhappy and
                            Alarming Affair, but how long they will remain so cannot be ascertained, as they labor under some of the pressing
                            hardships with the Troops who have revolted.
                        The aggravated calamities and distresses that have resulted from the Total want of pay for nearly twelve
                            months, the want of Clothing at a severe season, and not unfrequently the want of provisions, are beyond discription. The
                            circumstances will now point out much more forcibly what ought to be done, than any thing that can possibly be said by me
                            on the subject.
                        It is not within the sphere of my duty to make requisitions without the Authority of Congress, from
                            individual States, but at such a Crisis as this, and circumstanced as we are, my own heart will acquit me, and Congress,
                            and the States (eastward of this) whom, for the sake of dispatch, I address, I am persuaded will excuse me, when once for
                            all I give it decidedly as my opinion, that it is vain to think an Army can be kept together much longer, under such a
                            variety of sufferings, as ours has experienced—and that unless some immediate and spirited measures are adopted to furnish
                            at least three months pay to the Troops, in money which will be of some value to them: And at the same time, ways and
                            means are devised to cloath and feed them better (more regularly I mean) than they have been—the worst that can befall us,
                            may be expected.
                        I have transmitted Congress a Copy of this Letter, and have in the most pressing manner requested them to
                            adopt the measure which I have above recommended, or something simular to it, and as I will not doubt of their compliance,
                            I have thought proper to give you this previous notice that you may be prepared to answer the requisitions.
                        As I have used every endeavour in my power to avert the evil that has come upon us, so will I continue to
                            exert every mean I am possessed of to prevent an extension of the Mischief, but I can neither foretell or be answerable
                            for the issue.
                        That you may have every information that an Officer of Rank and abilities can give of the true situation of
                            our affairs, and the condition and temper of the Troops, I have prevailed upon Brigadr Genl Knox to bethe bearer of this
                            Letter—to him I beg leave to refer Your Excellency for many matters which would be too tedious for a Letter. I have the
                            honor to be With great esteem & respect Your Excellency’s Most Obedt Hble servant
                        
                            Go: Washington

                        
                    